DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the After Final Amendment filed on 5/20/2022 after the Applicant-Initiated Interview held on May 18, 2022.  In the amendment, claim 20 has been amended per the discussion held during the interview and approval of the proposed amendment.  
Response to Arguments
In the Remarks section filed on 5/20/2022, no arguments are made since an interview was held prior to the filing of the amendment that discussed the proposed amendments that were filed therewith and they were approved by examiner to overcome the prior art rejection that was made with respect to claim 20 in the final rejection mailed 3/30/2022.  Since no further prior art was found in examiner’s updated search, the claim amendments are still found sufficient to be allowable over the prior art.
Allowable Subject Matter
Claims 1-8 and 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claims 1-8 and 10-19, please see the reasons for allowance indicated in the Final Rejection mailed on 3/30/2022; and regarding claim 20, as discussed in the reasons for allowance from 3/30/2022, neither Shelton, IV nor Boudreaux disclose, teach, or suggest  a compound gear interposed between the translating input body and the rotating output body, wherein the translating input body is configured to translate to drive rotation of the compound gear, wherein the compound gear is configured to rotate to drive rotation of the rotating output body, in combination with the remaining structural requirements of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY LAUREN FISHBACK whose telephone number is (571)270-7899. The examiner can normally be reached M-F 7:30a-3:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ASHLEY LAUREN FISHBACK
Primary Examiner
Art Unit 3771



/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        May 31, 2022